                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                          CIVIL ACTION NO. 3:19-CV-00347-GNS

STEPHEN GRAINGER                                                                   PLAINTIFF


v.


HOSKIN & MUIR, INC.
d/b/a CARDINAL SHOWER ENCLOSURES                                                DEFENDANT


                        MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Partial Motion to Dismiss (DN 6). This

matter is now ripe for adjudication. For the reasons that follow, the motion is DENIED.

                                   I.     BACKGROUND

       A.     Statement of Facts

       This case arises from the alleged wrongful termination of Plaintiff Stephen Grainger

(“Grainger”) by Defendant Hoskin & Muir, Inc., d/b/a Cardinal Shower Enclosures (“Cardinal”).

(Compl. 2, DN 1-2). Cardinal is a fabrication, tampering, and distribution business for shower

enclosures, commercial glazing systems, and artisan glass. (Compl. ¶ 2).

       Grainger began working for Cardinal some 18 years ago, primarily charged with cutting

glass to make “demo boxes.” (Compl. ¶ 8). Grainger was first granted medical leave in

approximately May 2017 for a “foot issue,” but he quickly returned to work later that month.

(Compl. ¶ 10). Grainger’s work release form noted that he should not have “prolonged standing

or walking” and that he should be placed on “limited duty” with “sedentary work.” (Compl. Ex.

2, DN 1-2). Grainger alleges that he returned to his former position and received a chair as

accommodation. (Compl. ¶ 10).


                                               1
       In August 2017, Grainger had further difficulties with his foot and underwent two surgeries

to correct the problem, resulting in medical leave beginning on August 21, 2017. (Compl. ¶ 11;

Compl. Ex. 3, DN 1-3). Based on the recommendation of Dr. Matthew Jung (“Dr. Jung”),

Grainger’s return-to-work was postponed several times, and he did not return to Cardinal until

March 19, 2018.1 (Compl. ¶¶ 12-16). Dr. Jung qualified his opinion that Grainger could return to

work on the basis that he should have the “limitation of limited standing and limited walking” and

must “wear his pressure relief shoes . . . .” (Compl. Ex. 7, DN 1-7). As such, Cardinal placed

Grainger in a temporary, full-time position in the Clerical—Logistics Office, paying him his

previous hourly rate. (Compl. ¶ 17; Compl. Ex. 8, DN 1-8). Cardinal specified that “the duration

of this position will be for up to 30 days, at which time your status will be re-evaluated.” (Compl.

Ex. 8). On April 12, 2018, Dr. Jung informed Cardinal that Grainger’s previous limitations on

standing and walking should remain in place at least until his reevaluation on May 10, 2018.

(Compl. Ex. 10, DN 1-10). On April 13, 2018, Grainger was fired by Cardinal “due to the

continuation of [Grainger’s] current restrictions without change, combined with lack of light duty

work available for personal injuries.” (Compl. Ex. 11, DN 1-11).

       Grainger filed a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”) on December 6, 2018.2 (Def.’s Mot. Dismiss Ex. 1, DN 6-2). The EEOC

issued a Right to Sue Letter on May 3, 2019. (Compl. Ex. 1, DN 1-1).

       B.      Procedural History

       On May 8, 2019, Grainger filed the present action alleging violations of the Family and

Medical Leave Act (FMLA), the Americans with Disabilities Act (ADA), and the Kentucky Civil



1
 Grainger was on medical leave for a total of 209 days.
2
 Two hundred and thirty-seven days passed between Grainger’s termination on April 13, 2018,
and the date he filed his EEOC charge, December 6, 2018.
                                                 2
Rights Act (KCRA). (Compl. ¶¶ 25-44). On June 6, 2019, Cardinal moved to dismiss Counts II

and III of the Complaint—the ADA and KCRA claims, respectively—for failure to state a claim.

(Def.’s Mot. Dismiss 1, DN 6). Grainger responded, and Cardinal replied. (Pl.’s Resp. Def.’s

Mot. Dismiss, DN 7; Def.’s Reply Mot. Dismiss, DN 8).

                                       II.   JURISDICTION

       The Court has subject matter jurisdiction over this action via federal question pursuant to

28 U.S.C. § 1331. The Complaint alleges violations of the FMLA and the ADA, both which

present federal questions. (Compl. ¶¶ 25-28). The Court has supplemental jurisdiction over the

KCRA claim because it arises from the same case and controversy as the federal claims. 28 U.S.C.

§ 1367(a).

                                III.     STANDARD OF REVIEW

       In order to survive dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “[A] district court must (1) view the complaint in the light

most favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v.

M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551

F.3d 461, 466 (6th Cir. 2009)). Even so, the Court need not accept a party’s “bare assertion of

legal conclusions.” Columbia Nat. Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995) (citation

omitted). Ultimately, this inquiry is a “context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.




                                                  3
                                      IV.     DISCUSSION

       Cardinal argues that Grainger’s ADA and KCRA claims should be dismissed because: (1)

Grainger has not sufficiently pleaded that he has a disability under the ADA; (2) he has not

sufficiently pleaded that he has a disability under the KCRA; and, (3) he has failed to timely

exhaust his administrative remedies for the ADA claim. (Def.’s Mem. Supp. Mot. Dismiss 3-12,

DN 6-1).

       A.      The Americans with Disabilities Act

       Under the ADA it is illegal for a covered employer to “discriminate against a qualified

individual on the basis of disability in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation, job training, and other terms,

conditions, and privileges of employment.” 42 U.S.C. § 12112(a). The ADA was amended by the

ADA Amendments Act of 2008 (“ADAAA”) to expand the definition of “disability.”3 Milholland

v. Sumner Cty. Bd. of Educ., 569 F.3d 562, 566 (6th Cir. 2009). Disability is now defined to

include an individual who has “(A) a physical or mental impairment that substantially limits one

or more major life activities of such individual; (B) a record of such an impairment; or (C) being

regarded as having such an impairment (as described in paragraph (3)).” 42 U.S.C. § 12102(1)

(added language emphasized).

       The applicable EEOC regulations define a physical impairment as “[a]ny physiological

disorder or condition, cosmetic disfigurement, or anatomical loss affecting one or more body

systems, such as neurological, musculoskeletal, special sense organs, respiratory (including speech




3
  Most relevant here, the ADAAA provides rules of construction for the courts to follow, stating
that “[t]he definition of disability in this chapter shall be construed in favor of broad coverage of
individuals under this chapter, to the maximum extent permitted by the terms of this chapter.” 42
U.S.C. § 12102(4)(A) (emphasis added).
                                                 4
organs), cardiovascular, reproductive, digestive, genitourinary, immune, circulatory, hemic,

lymphatic, skin, and endocrine . . . .” 29 C.F.R. § 1630.2(h)(1). Furthermore, the ADAAA

provides a non-exhaustive list of what qualifies as a “major life activity,” including “caring for

oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking, standing, lifting,

bending, speaking, breathing, learning, reading, concentrating, thinking, communicating, and

working.” 42 U.S.C. § 12102(2)(A) (emphasis added).

       The relevant inquiry here then is whether, when viewing the facts in a light most favorable

to Grainger, he has stated a plausible claim that (1) he has a physical impairment and (2) that this

impairment substantially limits at least one major life activity. A physical impairment as defined

by the EEOC embraces a very broad definition including “any physiological disorder” that affects

a “body system.” Grainger’s foot condition, which allegedly has resulted in months of medical

leave and which required two surgeries, clearly would meet this expansive definition. As such,

Cardinal primarily focuses its arguments on the second prong, contending that Grainger has not

“alleged facts to show he was substantially limited in one or more major life activities.” (Def.’s

Mem. Supp. Mot. Dismiss 5). Even so, Cardinal itself acknowledges that both walking and

standing are major life activities under the ADAAA. (Def.’s Mem Supp. Mot. Dismiss 5).

       Cardinal’s contention is without merit. Both the Complaint and its attached supporting

exhibits are replete with allegations that Grainger’s ability to stand and walk were both

significantly impaired by his foot condition. The work release allowing Grainger to first return to

work in May 2017 indicated that he should have no “prolonged standing or walking.” (Compl.

Ex. 2). Similarly, a letter sent by Dr. Jung to Cardinal on January 25, 2018 noted that Grainger

will need a position where “he is not ambulating on a regular basis” and indicated that Grainger’s

condition nearly required amputation of his right leg. (Compl. Ex. 4, DN 1-4). Even when Dr.



                                                 5
Jung allowed Grainger to return to work in March 2018, his approval was expressly conditioned

on the “limitations of limited standing and limited walking.” (Compl. Ex. 7). Finally, Dr. Jung

again indicated in April 2018 that Grainger’s “limitations on limited standing and limited walking

remains the same until he is reevaluated May 10th.” (Compl. Ex. 10). Dr. Jung further stated that

there was a possibility that Grainger would “lose his leg if we are not able to heal it properly.”

(Compl. Ex. 4). Given clear indications of Grainger’s limited ability to walk and stand set forth

in the pleadings, the Complaint contains sufficient facts to state a plausible claim that he has a

physical impairment that substantially limited at least one major life activity within the scope of

the ADAAA’s expanded definition of disability.

        Cardinal primarily relies on two cases from this Court. (Def.’s Mem. Supp. Mot. Dismiss

5-6). These cases, however, are readily distinguishable. In Thomas v. Dana Commercial Vehicle

Products, LLC, No. 4:13-CV-00041-JHM, 2014 WL 1329948 (W.D. Ky. Apr. 1, 2014), this Court

determined that the plaintiff failed to state a plausible claim that he had a disability because he

failed “to identify, even in general terms, his disability . . . to identify a specific medical condition

for which he was regarded as disabled . . . [or] to identify how he is substantially limited in any

major life activity.” Id. at *4.

        Similarly, in Phelps v. Balfour, Commemorative Brands Inc., No. 3:11-CV-00622-CRS,

2013 WL 653542 (W.D. Ky. Feb. 21, 2013), the plaintiff pleaded that she suffered from “numerous

medical conditions (including Arthritis, Bursitis, Obesity, Tendonitis, Diabetes, Anemia, and Atria

Flutter) and was disabled within the meaning of the ADAAA.” Id. at *5. Even so, the Court

dismissed the plaintiff’s ADAAA claim because she “made no factual statements as to the nature

of her disability, nor does she show that her impairment substantially limits one or more of the

major life activities.” Id. at *6.



                                                   6
       The present Complaint does not suffer from the same deficiencies. Unlike Thomas and

Phelps, Grainger has described the medical condition that caused him to take medical leave and

the major life activities that have been impacted by this condition. Specifically, Grainger has

clearly stated and provided supporting documentation that he suffered from a vascular condition

that impacted his ability to stand, walk, and perform certain types of work.

       The parties are unclear which prong of the ADAAA’s definition of disability they are

analyzing—i.e. an impairment, a record of impairment, or being regarding by the employer as

having such an impairment. 42 U.S.C. § 12102(1). Under the third definition—regarded as having

such an impairment—the ADAAA clarifies that an individual perceived as having an impairment

is deemed disabled “whether or not the impairment limits or is perceived to limit a major life

activity.” Id. § 12102(3)(A). Insofar as Cardinal regarded Grainger as having an impairment,

Grainger does not even need to take the second step of showing that his impairment limited a major

life activity. As this Court has noted, however, a “perceived disability claim may not be based on

an impairment that is ‘transitory and minor,’ meaning having ‘an actual or expected duration of 6

months or less.’” Azzam v. Baptist Healthcare Affiliates, Inc., 855 F. Supp. 2d 653, 661 (W.D.

Ky. 2012) (quoting 42 U.S.C. § 12102(3)(B)).

       Cardinal seizes on this point in its reply, arguing for the first time that Grainger merely had

“a temporary and transitory issue with his foot.” (Def.’s Reply Mot. Dismiss 1). This argument,

however, in contradicted by the Complaint and attached exhibits. It is true that temporary

restrictions, such as broken bones, are often not considered “substantially limiting” for purposes

of the ADAAA. See, e.g., Ashby v. Amscan, Inc., No. 3:15-CV-00643-GNS, 2017 WL 939324, at

*3 (W.D. Ky. Mar. 9, 2017) (holding that a fractured foot that healed normally within eight weeks

of the injury did not constitute a disability). As pleaded, however, Grainger’s health condition is



                                                 7
not properly characterized as “temporary.” His foot complications began in May 2017 and then

escalated in August 2017. (Compl. ¶¶ 10-11; Compl. Ex. 2). While Grainger did return to work

on March 19, 2018, Dr. Jung indicated that Grainger’s limited standing and walking should remain

until, at minimum, Grainger’s re-evaluation on May 10, 2018. (Compl. ¶¶ 13, 16; Compl. Ex. 10).

Even conservatively considering August 21, 2017, as the start date of Grainger’s foot

complications—i.e., when Grainger began his official medical leave—and May 10, 2018 as the

end date—i.e., the last date in the record for which Grainger required limited standing and

walking—Grainger’s physical condition still lasted roughly 8½ months. (Compl. Ex. 2; Compl.

Ex. 10). Thus, even under the “regarded as” prong Grainger’s foot condition, as alleged, has ailed

him long enough to extend beyond just a “temporary and transitory issue.”                42 U.S.C. §

12102(3)(B).

       B.      The Kentucky Civil Rights Act

       The KCRA is modeled after the ADA and provides that it is unlawful for an employer “to

refuse to hire, or to discharge any individual, or otherwise to discriminate against an

individual . . . because the person is a qualified individual with a disability . . . .” KRS

344.040(1)(a). The KCRA, however, still follows the ADA’s pre-ADAAA definition of disability,

such that plaintiffs bringing a claim under the KCRA do not receive the benefits of an expanded

definition of disability. Larison v. Home of the Innocents, 551 S.W.3d 36, 43 (Ky. App. 2018)

(citing Azzam, 855 F. Supp. 2d at 657 n.2). As such, the KCRA defines a disability as individual

who has: “(a) A physical or mental impairment that substantially limits one (1) or more of the

major life activities of the individual; (b) A record of such an impairment; or (c) Being regarded

as having such an impairment.” KRS 344.010(4). As the Kentucky Court of Appeals has stated:

       In order to establish a prima facie case of discrimination based on a disability, the
       plaintiff must show: (1) that he had a disability as that term is used under the statute

                                                  8
       (i.e., the Kentucky Civil Rights Act in this case); (2) that he was ‘otherwise
       qualified’ to perform the requirements of the job, with or without reasonable
       accommodation; and (3) that he suffered an adverse employment decision because
       of the disability.

Hallahan v. The Courier-Journal, 138 S.W.3d 699, 706-07 (Ky. App. 2004).

       As discussed above, Cardinal primarily contends that even if Grainger’s foot condition

rises to the level of a physical impairment, he still has not pleaded sufficient facts to show that the

impairment substantially limits a major life activity. (Def.’s Mem. Supp. Mot. Dismiss 7). As an

initial matter, the ADAAA primarily amended the third prong of disability as previously defined

by the ADA. See Milholland, 569 F.3d at 566 (“The amended version of the ADA no longer

requires the plaintiff bringing a claim under subpart (C) to show that the impairment limited her

life activity, including working in a broad class of jobs.”). Insofar as Grainger claims to be disabled

under the first prong, KRCA’s adherence to the ADA’s prior scope of the third prong does not

significantly impact the previous analysis. Thus, the conclusion above regarding Grainger’s

impaired ability to stand and walk apply with equal force here.

       Moreover, the very Kentucky Supreme Court case that Cardinal relies on—Howard Baer,

Inc. v. Schave, 127 S.W.3d 589 (Ky. 2003)—specifically noted that substantially limited means

“unable to perform . . . or significantly restricted as to the condition, manner, or duration under

which an individual can perform a particular major life activity as compared to . . . the average

person . . . .” Id. at 593 (alterations omitted) (internal quotation marks omitted) (citation omitted)).

In Howard, the plaintiff was still able to perform his job duties and other life activities “except for

frequent lifting of forty or more pounds over his head.” Id. Grainger, by contrast, has pleaded

facts that his ability to perform the basic human functions of walking and standing impaired are

compared to an average person.




                                                   9
       Similarly, Cardinal’s reliance on Mathis v. Maryhurst, Inc., No. 3:14-CV-00100-CRS,

2014 WL 2200904, at *1 (W.D. Ky. May 27, 2014) is unavailing. In Mathis, the plaintiff did no

more than plead that the defendant “perceived and regarded him as being disabled.” Id. at *2. As

discussed, the Complaint here has included substantially more detail regarding Grainger’s foot

condition than was provided by the plaintiff in Mathis.

       Although the standard for what constitutes a disability under the KCRA is admittedly

narrower than the revised standard of the ADAAA, Cardinal has failed to provide sufficient

justification for dismissal of the KCRA claim. As such, Grainger has pleaded sufficient facts to

state a claim for a violation of the KCRA.

       C.      Timeliness of Filing with the EEOC

       Finally, Cardinal argues that Grainger failed to timely file his claim with the EEOC, such

that his ADA claim should be barred. (Def.’s Mem. Supp. Mot. Dismiss 9). The administrative

remedy procedure for the ADA is governed by 42 U.S.C. § 12117(a), which follows the

requirements set forth in Title VII via 42 U.S.C. § 2000e-5(e). This provision clearly states that a

“charge under this section shall be filed within one hundred and eighty days after the alleged

unlawful employment practice occurred . . . .” 42 U.S.C. § 2000e-5(e)(1). This provision further

states that when the aggrieved party “has initially instituted proceedings with a State or local

agency with authority to grant or seek relief from such practice . . . such charge shall be filed by

or on behalf of the person aggrieved within three hundred days after the alleged unlawful

employment practice occurred . . . .” Id. Interpreting this statute, the Sixth Circuit has concluded

that “[i]n deferral states, a plaintiff has 300 days to file a charge of discrimination with the EEOC

regardless of whether or not a charge has been filed within 180 days with the appropriate state

agency.” Jones v. AIRCO Carbide Chem. Co., 691 F.2d 1200, 1201 (6th Cir. 1982) (citing



                                                 10
Mohasco Corp. v. Silver, 447 U.S. 807, 814 n.16 (1980)). “A plaintiff can demonstrate that she

qualified for the 300-day deadline even if she did not file with the appropriate state agency by

showing the existence of a worksharing agreement between the EEOC and the state agency.”

Stewart v. Iams Co., No. C-1-05-390, 2010 WL 1258108, at *2 (S.D. Ohio Mar. 22, 2010) (citing

Berger v. Medina Cty. Ohio Bd. of Cty. Comm’rs, 295 F. App’x. 42, 45 (6th Cir. 2008)). “A

plaintiff need only demonstrate that such an agreement existed, not that the EEOC actually

forwarded the complaint to the appropriate state agency.” Id. (citing Nichols v. Muskingum Coll.,

318 F.3d 674, 678 (6th Cir. 2003)); see also Alexander v. Local 496, Laborers’ Int’l Union of N.

Am., 177 F.3d 394, 407 (6th Cir. 1999) (“Usually, if the alleged discrimination occurred more than

180 days prior to the plaintiff’s filing of an EEOC charge, claims implicating these actions are

barred. However, if the alleged unlawful practice occurs in a ‘deferral state,’ in this case Ohio,

which has enacted its own laws prohibiting discrimination in employment, the plaintiff must file

suit within 300 days of the alleged discriminatory act.” (internal citations omitted)).

       Kentucky is a deferral state pursuant to its establishment of the Kentucky Commission on

Human Rights (“KCHR”). Maurya v. Peabody Coal Co., 823 F.2d 933, 934 (6th Cir. 1987).

Furthermore, Grainger claims that there is a workshare agreement between the EEOC and the

KCHR. (Pl.’s Resp. Def.’s Mot. Dismiss 5). As such, Grainger would be entitled to the 300-day

filing window. Turning to the facts, Grainger was terminated on April 13, 2018, and filed his

charge with the EEOC until December 6, 2018, some 237 days later. While Grainger did not

himself file his claim with the KCHR within the 300-day prescribed window, the EEOC could

have initiated the state proceeding on behalf of the complainant within the relevant time window.

See Love v. Pullman Co., 404 U.S. 522, 525 (1972) (“Nothing in the Act suggests that the state

proceedings may not be initiated by the EEOC acting on behalf of the complainant rather than by



                                                 11
the complainant himself.”). Therefore, under this well-established rule, Grainger timely filed his

claim with the EEOC within the prescribed 300-day window.

                                    V.      CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s Partial Motion

to Dismiss (DN 6) is DENIED.




                                                                    December 6, 2019




cc:    counsel of record




                                               12
